ORDER

PER CURIAM.
This expedited appeal involves an election contest. The trial court found election ballot irregularities “were of sufficient magnitude to cast doubt on the validity of the initial election pursuant to [§ ] 115.593 RSMo 1986.” It set aside the election of August 6, 1996, which resulted in certification a Fire Protection District levy had passed. It ordered a new election for the “statutory election date in June, 1997.”
We find no error of law on undisputed facts. An extended opinion would have no precedential value. We affirm. Rule 84.16(b).